Citation Nr: 0209765	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  99-05 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The appellant is the spouse of the veteran who is reported to 
have had active service from December 1944 to August 1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded for additional 
evidentiary development and that the action requested in the 
Board's remand has been accomplished to the extent necessary 
for current appellate review.


FINDINGS OF FACT

1.  The death certificate indicates the immediate cause of 
death as myelodysplasia.

2.  The terminal treatment records reflect that just prior to 
his death, the veteran's myelodysplasia had evolved into 
acute leukemia.

3.  The myelodysplasia and leukemia implicated in the 
veteran's death were etiologically related to exposure to 
radiation during service.

4.  The death of the veteran was causally related to service-
connected disability.


CONCLUSION OF LAW

A disability incurred in service contributed substantially to 
cause death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 
38 C.F.R. § 3.312 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  In this 
regard, while the Board recognizes that its previous remand 
requested certain development that may not yet have been 
completed, since the outcome occasioned by the Board's action 
is favorable to the veteran, the Board's action can not be 
considered prejudicial to the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).  Therefore, the Board finds that this 
case is ready for appellate consideration.

At the time of his death on December 29, 1997, the veteran 
was not service connected for any disability.  However, 
terminal treatment records such as those dated on December 
28, 1997, reflect that just prior to his death, the veteran's 
myelodysplasia had evolved into acute leukemia.

One of the veteran's treating physicians, Dr. K., stated in a 
progress note dated in December 1997 that in August 1997, the 
veteran presented with marrow failure and had an apparent 
myelodysplasia.  He further opined that recent information 
suggested that the cause may be related to exposure to 
radioactivity from the atomic blast at Hiroshima, noting that 
the veteran had been stationed 30 miles south of Hiroshima 
and was at that location approximately two months after the 
explosions.  

The death certificate indicates the immediate cause of death 
as myelodysplasia.

A January 1998 medical report from Dr. K. reflects his 
opinion that the veteran's marrow problem was secondary to 
exposure to the nuclear blasts in Japan during World War II, 
and that near the end of the veteran's life, the condition 
evolved into acute leukemia.

In August 1998, the appellant provided a map of southern 
Japan, which, based on an indicated scale of one inch to 64 
miles, reflected a distance from Sasebo to Nagasaki of 
approximately 30 miles.  

The veteran's duty assignment records reflect that the 
veteran was assigned to the USS Starlight in June 1945, and 
that while still assigned to this ship in October 1946, he 
satisfactorily completed Navy training courses for Fireman 
First Class.

The log book for the USS Starlight for the period of October 
1, 1945 to October 31, 1945 reflects that the USS Starlight 
was anchored at Sasebo, Japan from approximately October 22, 
1946 to October 27, 1946.

Service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  

Service connection for a disability that is claimed to be 
attributable to exposure to radiation during service may be 
established in one of three ways.  See Davis v. Brown, 10 
Vet. App. 209 (1997) and Rucker v. Brown, 10 Vet. App. 67 
(1997).  First, there are a number of enumerated diseases 
that are presumptively service connected at any time after 
service if the claimant establishes status as a "radiation-
exposed veteran" as defined by 38 U.S.C.A. § 1112(c) (West 
1991) and 38 C.F.R. § 3.309(d) (2001).  Second, claims based 
on exposure to ionizing radiation may be service connected 
under 38 C.F.R. § 3.311 (2001).  Third, service connection is 
warranted under 38 C.F.R. § 3.303(d) (2001) if it is 
established that a disease diagnosed after discharge is the 
result of exposure to radiation during active service.  
Combee v. Brown, 34 F.3d 1039 (1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to include 
participation in the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946, and 
"occupation of Hiroshima or Nagasaki, Japan, by United 
States forces" is defined under 38 C.F.R. § 3.309(vi) to 
mean official military duties within 10 miles of the city 
limits of either Hiroshima or Nagasaki, Japan, which were 
required to perform or support certain military occupation 
functions.  38 C.F.R. § 3.311 also specifies that request for 
dose information is to be requested in Hiroshima and Nagasaki 
occupation claims.  See 38 C.F.R. § 3.311(a)(2)(ii).  

Additionally, to establish service connection for the cause 
of the veteran's death, the evidence must indicate that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

First, the Board finds that the terminal treatment records 
and the opinions of Dr. K. clearly associate leukemia with 
the myelodysplasia that was the cause of the veteran's death, 
and that leukemia is listed among those diseases found to be 
specific to radiation exposed veterans under 38 C.F.R. 
§ 3.309(d) and 38 C.F.R. § 3.311(b)(2)(i).  

The Board further agrees with the regional office (RO) that 
based on the evidence of record, while the veteran was 
assigned to the USS Starlight in October 1945, the ship never 
made it closer to Nagasaki, Japan than approximately 30 
miles, and that, therefore, the veteran did not participate 
in the occupation of Nagasaki as defined and required under 
38 C.F.R. § 3.309(d) and 38 C.F.R. § 3.311.  Thus, even 
though the Board finds that he died at least in part from a 
condition listed under the applicable regulations, since he 
was not involved in the occupation of Nagasaki, service 
connection for leukemia and, in turn, the cause of the 
veteran's death, is not warranted under 38 C.F.R. § 3.309(d) 
and 38 C.F.R. § 3.311.

However, as noted above, even without the application of 
38 C.F.R. § 3.309(d) and/or 38 C.F.R. § 3.311, service 
connection for leukemia would still be warranted under 38 
C.F.R. § 3.303(d) (2001) if it is established that such 
disease is the result of exposure to radiation during active 
service.  Combee v. Brown, supra.  In this regard, the Board 
would first note that the log book from the USS Starlight and 
other evidence of record establishes that the veteran was 
within approximately 30 miles of Nagasaki within several 
months of the atomic blasts at Hiroshima and Nagasaki, and 
that this is the same assumption that Dr. K. made in a 
December 1997 progress note when he stated that the cause of 
marrow failure and myelodysplasia may be related to exposure 
to radioactivity from the atomic blast at Hiroshima.  The 
Board finds that Dr. K.'s reference to Hiroshima as opposed 
to Nagasaki is irrelevant in this instance, as the fact of 
exposure is what is at issue here, not which blast the 
veteran was exposed to.  In this regard, the evidence clearly 
reflects that the veteran was within approximately thirty 
miles of Nagasaki in October 1946.  

Secondly, while Dr. K. did use the word "may" in referring 
to a relationship between the veteran's myelodysplasia and 
radiation exposure in his progress note from December 1997, 
in his medical report from January 1998, Dr. K. unequivocally 
indicated that the veteran's marrow problem was secondary to 
exposure to the nuclear blasts in Japan during World War II, 
and that near the end of the veteran's life, the condition 
evolved into acute leukemia.  The Board also notes that there 
is no medical opinion contained within in the record that 
disputes a relationship between myelodysplasia and leukemia 
and exposure to radiation during service.

Thus, giving the appellant the benefit of the doubt, the 
Board finds that Dr. K. found that the fact that the veteran 
was within 30 miles of Nagasaki within several months of the 
atomic blast inferred some level of radiation exposure, and 
that his opinion linking the veteran's myelodysplasia and 
leukemia to such exposure is sufficient to warrant service 
connection for these disorders.  

As the cause of the veteran's death was myelodysplasia, the 
Board further finds that service connection for the cause of 
the veteran's death is also warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

